DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10, 12-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Keller et al (US Patent Application Publication US 2017/0168577).
Regarding claim 1,  Keller discloses (Figure 1A-4B) a thermal switch comprising: a first member and second member placed so as to face each other (the substrate 110 and the heat source/sink 140 respectively, with the heat source/sink labeled 150 in figure 2A-2B) , 
the thermal conductivity between the first member and the second member being higher during an ON period than during an OFF period (when an electric field is applied, corresponding to an ON period, the thermal  conductivity between the substrate 110 and the sink/source 140, which is labeled 150 in figure 2A-2B is increased, in the embodiment of fugue 2A and 2B when an electric field is applied in figure 2B the  anisotropic molecules with in the foam 220 align and generates a thermally conductive path between the heat source/sink 140 or 150 and the substrate 110 per paragraph 0035, and similarly in figure 4B per paragraph 0042), 
wherein a composite material which contains a polymer material and a liquid crystal material (the material in the anisotropic molecules 430 scattered within the foam 220 where polymers and liquid crystal can be contained in combination in the scattering 430 of anisotropic molecules per paragraph 0043) that is oriented along electric field (the electric field aligns the anisotropic molecules 430 per paragraph 0044) formed between a plurality of electrodes attached to at least one of the first member and the second member (electrodes at top electrode 250a and bottom electrode 250b attached to the heat source/sink 140 in figure 2A-2B and 4A-4B) and a low-thermal conductivity medium (the voids 420 may contain a gas per paragraph 0043) with a thermal conductivity lower than the thermal conductivity of the composite material during the ON period are placed between the first member and the second member (the gas, i.e. air, has a thermal conductivity lower than the thermal conductivity of the anisotropic molecules when the electric field is applied per paragraph 0034), the composite material is deformed in accordance with an orientation state of the liquid crystal material (the anisotropic molecules become either aligned or scattered depending on the application of the electric fields per paragraph 0044).
Regarding claim 2, Keller discloses the claim limitations of claim 1 above and Keller further discloses the thermal conductivity between the first member (110) and the second member (heat source/sink 140 (150 in figure 2A or 2B)) is changed in such a manner that the low-thermal conductivity medium changes the area that maintains isolation between the first member and the second member by the deformation of the composite material (the electric field aligns the anisotropic molecules 430 per paragraph 0044) .
	Regarding claim 3, Keller discloses the claim limitations of claim 1 above and Keller further discloses the composite material contains a thermally conductive filler (the liquid crystal is functionalized with a metal or other thermally conductive molecule per paragraph 0034).
Regarding claim 6, Keller discloses the claim limitations of claim 1 above and Keller further discloses the electrodes include a lower electrode (250b) and an upper electrode (250a), the lower electrode is attached to the first member (bottom electrode 250b is attached to the substrate 110 as seen in figure 2A-2B), and the upper electrode is attached to the second member (top electrode 250a is attached to the heat source/sink 140, which is labeled as 150 as seen in figure 2A-2B).
	Regarding claim 7, Keller discloses the claim limitations of claim 1 above and Keller further discloses the electrodes include a first electrode (250b) and a second electrode (250a) and the first electrode and the second electrode are attached to at least one of the first member and the second member (electrodes 250a and 250b are attached to the heat source/sink and the substrate 110 respectively as seen in figure 2A and 2B).
	Regarding claim 8, Keller discloses the claim limitations of claim 1 above and Keller further discloses the low-thermal conductivity medium is gas or silicone oil (the voids are filled with air or oil per paragraph 0034).
	Regarding claim 10, Keller discloses the claim limitations of claim 1 above and Keller further discloses one of the first member (110) and the second member (140 in figure 1A-1C or 150 in figure 2A-2B) is a heat source and the other of the first member and the second member is a heatsink (the heat source sink 140 or 150 in figure 2A and 2B can be a heat source or sink to transfer from the substrate 110 per paragraphs 0023 and 0035).
Regarding claim 12, Keller discloses (Figure 1A-4B) a thermally conductive filler containing composite material which is a composite material containing a polymer material (the material in the anisotropic molecules 430 scattered within the foam 220 where polymers and liquid crystal can be contained in combination in the scattering 430 of anisotropic molecules per paragraph 0043), a thermally conductive filler (as the filler is not further defied it could be any material such as the liquid or gas within the void 420 per paragraph 0043, alternatively the thermally conductive filler may be  a metal or other thermally conductive molecule by which liquid crystal is functionalized per paragraph 0034 ) and a liquid crystal material (the anisotropic molecules which may be a liquid crystal per paragraph 0043) that is oriented along an electric field (the electric field between the electrodes 250a and 250b per paragraph 0042, where the electric field aligns the anisotropic molecules 430 per paragraph 0044) and which is deformed in accordance with an orientation state of the liquid crystal material (the anisotropic molecules become either aligned or scattered depending on the application of the electric fields per paragraph 0044).
		Regarding claim 17, Keller discloses the claim limitations of claim 1 above and Keller further discloses an apparatus containing the thermally conductive filler-containing composite material according ( the material in the anisotropic molecules 430 scattered within the foam 220 is within an apparatus in the form of heat transfer device 200) .
Regarding claim 18, Keller discloses the claim limitations of claim 12 above and Keller further discloses a display device ( head mounted display 505 includes an imaging device 535 that is associated with a haptic assembly 540, per paragraph 0045, where the haptic assembly 540 includes the heat transfer devices 570 seen in figure 1A-2B per paragraph 0056).
	Regarding claim 19,  Keller discloses (Figure 1A-4B) a method for manufacturing a thermal switch, comprising: a step of placing a first member and a second member such that the first member and the second member face each other (the substrate 110 and the heat source/sink 140 respectively, with the heat source/sink labeled 150 in figure 2A-2B, where the heat source/sink and the substrate 110 face each other as seen in the figures 2A-2B), the thermal conductivity between the first member and the second member being higher during an ON period than during an OFF period (when an electric field is applied, corresponding to an ON period, the thermal  conductivity between the substrate 110 and the sink/source 140, which is labeled 150 in figure 2A-2B is increased, in the embodiment of fugue 2A and 2B; when an electric field is applied in figure 2B the  anisotropic molecules with in the foam 220 align and generates a thermally conductive path between the heat source/sink 140 or 150 and the substrate 110 per paragraph 0035, and similarly in figure 4B per paragraph 0042); and 
a step of forming on any one of the first member and the second member, a composite material (the material in the anisotropic molecules 430 scattered within the foam 220 which can contain polymers and liquid crystal combination per paragraph 0043) which contains a polymer material and a liquid crystal material (the material in the anisotropic molecules 430 scattered within the foam 220 where polymers and liquid crystal can be contained in combination in the scattering 430 of anisotropic molecules per paragraph 0043) that is oriented along  an electric field formed between a plurality of electrodes attached to at least one of the first member and the second member  (the electric field between the electrodes 250a and 250b per paragraph 0042 where the electrodes 250b and 250a are attached to the substrate 110 and the heat source/sink 140 respectively, as seen in figure 2B, where the electric field aligns the anisotropic molecules 430 per paragraph 0044) and which is deformed in accordance with an orientation state of the liquid crystal material (the anisotropic molecules become either aligned or scattered depending on the application of the electric fields per paragraph 0044), and a low-thermal conductivity medium (the voids 420 may contain a gas per paragraph 0043) with a thermal conductivity lower than the thermal conductivity of the composite material during the ON period on any one of the first member and the second member (the gas, i.e. air, has a thermal conductivity lower than the thermal conductivity of the anisotropic molecules when the electric field is applied per paragraph 0034).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (US Patent Application Publication US 2017/0168577) in view of Carr (US Patent 4,515,206).
	Regarding claim 4, Keller discloses the claim limitations of claim 1 above and however Keller does not explicitly disclose further discloses wherein the liquid crystal material, which is contained in the composite material, in a liquid crystal state is such that the value of the dielectric constant anisotropy (AE) is 30 or more, as Keller is silent as to the dielectric constant anisotropy.
Carr discloses a liquid crystal material (10) for regulating heat transfer where an electric field E reorients the liquid crystal material as a result of its dielectric anisotropy (per Col. 4, line 50-68 where increasing the dielectric constant to a maximum the smaller the electric field is required). Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the dielectric constant anisotropy in the apparatus of Keller to minimize the electric field required to reorient  liquid crystal material as recognized by Carr (per Col. 4, line 50-68) , since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ability of a person of ordinary skill in the art. (see MPEP § 2144.05, II.).
Regarding claim 14, Keller discloses the claim limitations of claim 12 above and however Keller does not explicitly disclose further discloses wherein the liquid crystal material, which is contained in the composite material, in a liquid crystal state is such that the value of the dielectric constant anisotropy (AE) is 30 or more, as Keller is silent as to the dielectric constant anisotropy.
Carr discloses a liquid crystal material (10) for regulating heat transfer where an electric field E reorients the liquid crystal material as a result of its dielectric anisotropy (per Col. 4, line 50-68 where increasing the dielectric constant to a maximum the smaller the electric field is required). Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the dielectric constant anisotropy in the apparatus of Keller to minimize the electric field required to reorient  liquid crystal material as recognized by Carr (per Col. 4, line 50-68) , since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ability of a person of ordinary skill in the art. (see MPEP § 2144.05, II.).
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (US Patent Application Publication US 2017/0168577).
Regarding claim 5 and 15, Keller discloses the claim limitations of claim 1 and 12 above respectively. One of ordinary skill in the art would expect that liquid crystal material composite as claimed in claim 1 would have the properties as recited in claims 5 and 15.  It is well settled that when a claimed structure or composition appears to be substantially the same as a structure or composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (see MPEP § 2112.01, I.).  

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (US Patent Application Publication US 2017/0168577 A1) in view of Kondo et al.  (US Patent Application Publication US 2012/0125673 A1).
	Regarding claim 9, Keller discloses the claim limitations of claim 3 above however Keller does not explicitly disclose the thermally conductive filler is aluminum nitride particles.
	Kondo teaches a liquid crystal polyester composition for conducting heat (per paragraph 0001) where the liquid crystal composition includes a thermally conductive filler is aluminum nitride particles (per paragraph 0057 the thermally conductive fillers are aluminum nitride within the liquid crystal polyester per paragraph 0051).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic metal filler of Keller to be the aluminum nitride filler disclosed by Kondo. Doing so would provide a metal filler that could increase thermal conductivity of a liquid crystal composition as recognized by Kondo (per paragraph 0057).
	Regarding claim 16, Keller discloses the claim limitations of claim 12 above however Keller does not explicitly disclose the thermally conductive filler is aluminum nitride particles.
	Kondo teaches a liquid crystal polyester composition for conducting heat (per paragraph 0001) where the liquid crystal composition includes a thermally conductive filler is aluminum nitride particles (per paragraph 0057 the thermally conductive fillers are aluminum nitride within the liquid crystal polyester per paragraph 0051).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic metal filler of Keller to be the aluminum nitride filler disclosed by Kondo. Doing so would provide a metal filler that could increase thermal conductivity of a liquid crystal composition as recognized by Kondo (per paragraph 0057).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al (US Patent Application Publication US 2017/0168577 A1) in view of Slasky (US Patent 6,247,524 B1).
Regarding claim 11, Keller discloses the claim limitations of claim 1 above and Keller further discloses the composite material and the low-thermal conductivity medium are placed in a region which is located between the first member and the second member (110 and the heat source sink 150 seen in figure 2A-2B surround the foam 220 which contains the material in the anisotropic molecules 430 scattered within the foam 220 which can contain polymers and liquid crystal combination per paragraph 0043 and the low conductivity medium in the voids 420 which may contain a gas per paragraph 0043).
Slasky discloses a thermal switch with a liquid crystal filling material (LC) as ac composite material with a first member (bottom cover 14) and a second member (top cover 12) are bonded together with a sealing member (cell frame 4) therebetween and the composite material (LC) is placed in a region which is located between the first member (14) and the second member (12) and which is surrounded by the sealing member (the cell frame and top and bottom covers 12 and 14 surround the LC per figure 2 and  are sealed with the use of sealant, per Col. 3, line 13-33) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second members of Keller to include a sealing member as taught by Slasky. Doing so would provide a stricter that can be sealed to contain a liquid crystal material as recognized by Slasky (per Col. 3, line 13-33).
Response to Arguments
Applicant’s arguments, see page 6, filed 4/22/2022, with respect to the previous rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. 112 of 12/24/2021 has been withdrawn. 
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. Regarding that applicant’s argument that Keller does not disclose a composite material that is deformed in accordance with an orientation state of the liquid crystal material . the examiner respectfully disagrees and notes that Keller teaches a composite material which contains a polymer material and a liquid crystal material (the material in the anisotropic molecules 430 scattered within the foam 220 where polymers and liquid crystal can be contained in combination in the scattering 430 of anisotropic molecules per paragraph 0043) that is oriented along electric field, where the electric field aligns the anisotropic molecules 430 per paragraph 0044 and as the orientation is not further defined any specific orientation would meet this limitations such as the aligned orientation seen in figure 4B, which is formed between a plurality of electrodes. Where Keller also discloses that the composite material is deformed in accordance with an orientation state of the liquid crystal material, where the anisotropic molecules, which may be a liquid crystal material per paragraph 0043, become either aligned or scattered depending on the application of the electric fields per paragraph 0044. This state would correspond to the composite material becoming deformed as the liquid crystal material orients/aligns with the electric field to increase the thermal conductivity. For at least these reason Keller still discloses the claim limitations of claim 1 and similar arguments apply to independent claims 12 and 19.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763